Citation Nr: 1003273	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-32 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1960 to June 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was filed in January 2007, a 
statement of the case was issued in August 2007, and a 
substantive appeal was received in October 2007.  The Veteran 
requested a Board hearing, however, he withdrew that request 
in February 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Hypertension was not manifested during service, or within one 
year of discharge from service, nor is hypertension otherwise 
related to such service, or to the Veteran's service-
connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
Veteran's active service, nor may in-service incurrence be 
presumed, nor is hypertension proximately due to or caused by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in August 2006.  While this notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
Veteran is not prejudiced by the failure to provide him that 
further information.

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records, as well as post-service VA and private 
medical records.  The evidence of record also contains a 
November 2006 report of VA examination.  The examination 
report obtained is fully adequate and contains sufficient 
information to decide the issue on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The Veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the Veteran's appeal.  

Criteria & Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as hypertension, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2008). 
The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability. 71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995. Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made and the veteran's claim was filed prior to the effective 
date of the revised regulation.  

The Veteran has claimed entitlement to service connection for 
hypertension, as secondary to his service-connected diabetes 
mellitus Type II.  Service connection is in effect for 
diabetes mellitus Type II, rated 20 percent disabling 
effective May 8, 2001.

A service Report of Medical Examination dated in October 1959 
for induction purposes reflects the Veteran's blood pressure 
reading as 120/64.  On examination performed for separation 
purposes in January 1977, the Veteran's blood pressure 
reading was 110/60 recumbent and 118/68 standing.  Service 
medical records do not reflect a diagnosis of hypertension.

VA outpatient treatment records dated in November 2005 
reflect that the Veteran was assessed with hypertension.  

In November 2006, the Veteran underwent a VA examination.  He 
reported that he was diagnosed with hypertension about 5 
years earlier.  He stated that he has been taking lisinopril 
for the past year for control of his blood pressure.  The 
examiner noted that there were no medical records available 
for review.  

Upon physical examination, the Veteran's blood pressure 
reading was 120/82 sitting, 122/82 standing, and 120/80 
lying.  The examiner noted that diabetes mellitus can affect 
the course of hypertension.  Following physical examination, 
the examiner opined that the hypertension is not directly 
related to diabetes mellitus.  The examiner stated that there 
did not appear to be any aggravation of the hypertension.  
The examiner reasoned that the Veteran's blood pressure was 
normal.  

A letter from Dr. A.D.M. dated in October 2007 reflects that 
Dr. A.D.M. treated the Veteran since 1999.  Dr. A.D.M. noted 
that the Veteran has been treated with an ACE inhibitor since 
June 2001, was treated with Lotensin (benazepril) from June 
2001 to January 2005, and has been treated with lisinopril 
since January 2005.  Dr. A.D.M. opined that the Veteran's 
blood pressure treatment is strongly linked to his diabetic 
care.  

As set forth above, the Veteran seeks service connection for 
hypertension.  Although VA medical treatment records reflect 
a current diagnosis of hypertension, there is no medical 
evidence to support that the disability is due to his active 
service or any incident therein.  

In addition, although hypertension is among the chronic 
diseases subject to presumptive service connection under the 
provisions of § 3.307(a), there is no medical evidence of 
record to show that the Veteran's hypertension was manifested 
to a compensable degree within the one-year presumptive post-
service period.  

Physical examinations performed during active service which 
reflect the Veteran's blood pressure readings do not evidence 
high blood pressure or a diagnosis of hypertension.  Private 
medical records reflect an assessment of hypertension in June 
2001.  Accordingly, a diagnosis of hypertension was rendered 
over 23 years after separation from service.  There is no 
medical evidence to support an etiological relationship to 
his period of active service.

The Veteran has also claimed that his hypertension developed 
due to his service-connected diabetes mellitus.  The Board 
has considered the October 2007 letter from Dr. A.D.M. 
reflecting Dr. A.D.M.'s opinion that the Veteran's blood 
pressure treatment is strongly linked to his diabetic care.  
However, no rationale was given.  Moreover, the Board finds 
it significant that the October 2007 opinion by Dr. A.D.M. 
indicated that the Veteran's blood pressure treatment was 
strongly linked to his diabetic care, and did not address the 
probability that the Veteran's hypertension was caused or 
aggravated by his diabetic care.  The Board finds that the 
October 2007 opinion is of diminished probative value.  The 
Board notes that the November 2006 VA examiner gave a 
detailed rationale.  The Board therefore finds that the 
November 2006 VA examination findings are entitled to more 
weight than Dr. A.D.M.'s findings.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

The Board has considered the Veteran's own lay statements to 
the effect that the hypertension is due to service or a 
service-connected disability.  However, the Veteran is not 
competent to provide a medical nexus opinion between 
hypertension and an injury, disease, or event of service 
origin.  Where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that hypertension is related to an 
injury, disease, or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Accordingly, the Board finds that there is a preponderance of 
the evidence against the Veteran's claim of service 
connection for hypertension.  Consequently, the benefit-of-
the-doubt-rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus type II, is not 
warranted.  

The appeal is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


